DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claims 15, 17, 18 and 20, the claims appear to be indefinite because the claims narratively recite only a data destination (i.e. single part/device). A machine is defined as a concrete thing, consisting of parts, or of certain devices and combination of devices (see MPEP 2106(I)(ii)), Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863). This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683 (1854). In the instant case, the claims recite what the machine is either "configured to" or "arranged to" perform.  The claims do not recite the part(s) that are used to perform the claimed functions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11,159,654 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application's claims 1-20 merely broaden the scope of the patented claims 1-20 by excluding certain limitations of the parent claims. The application's claims are nearly identical in every other aspect to the patented claims. Thus, the applicant is attempting to broaden the patented claims by excluding certain limitations in the application's claims, and it would have been obvious to one skill in the art, at the time of the invention, to omit such limitations. If the application allowed the application would grant broader protection to the applicant.
Claims 1-20 of the patented contain(s) every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 Fed. Cir. 1998 (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). Claims 1-20 are generic to the species of invention covered by claims 1-20 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985 (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944,214 USPQ 761,767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 1-20 were properly rejected under the doctrine of obviousness-type double patenting. In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US Publication 2010/0054223 A1).
Regarding to claim 1, Zhang discloses a method (fig. 29) for transmitting a set of conforming data frames in a specialized data network 16 (fig. 1 page 3 paragraph 0061), the method comprising: providing, from a data source 904, at least one specialized header frame 906 (fig. 31) including an imminent data transfer (announcement) of the set of conforming data frames 400/420 (fig. 8A-B; beamforming training BFT frames) to the to a data destination 900, by way of the specialized data network (page 13 paragraph 0147); generating 854, at the data source, the set of conforming data frames, wherein each of the set of conforming data frames is indicated as one of the set of conforming data frames by a single bit indicator 304/404 (page 12 paragraph 140); and providing at least a subset (d1, d2,…dn) of the conforming data frames to the data destination, by way of the specialized data network (page 13 paragraph 0146).
Regarding to claim 2, Zhang discloses generating, at a data source, the at least one specialized header frame (page 12 paragraph 0140).
Regarding to claim 3, Zhang discloses identifying the subset of conforming data frames, by the data destination, by way of the single bit indicator of each of the subset of conforming data frames (fig. 30 page 13 paragraph 0142).
Regarding to claim 5, Zhang discloses generating, at the data source, at least one specialized header frame indicating the imminent data transfer of the set of conforming data frames (page 3 paragraph 0147).
Regarding to claim 6, Zhang discloses performing processing operations on the identified subset of conforming data frames (page 13 paragraph 0142).
Regarding to claim 9, Zhang discloses the specialized data network is a deterministic data network (page 3 paragraph 0061; wireless network).
Regarding to claim 14, Zhang discloses the set of conforming data frames can be transmitted based on a periodic schedule (page 4 paragraph 0067).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 8, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Marinho et al (US Publication 2016/0283432 A1)
Regarding to claim 4, Zhang discloses all the limitations with respect to claim 1, except for storing the subset of the conforming data frames, wherein the storing comprises storing the subset of the conforming data frames identified. However, Marinho discloses a Controller Area Network CAN system for storing CAN messages (fig. 3 page 3 paragraph 0028). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to arrange for the storing of data frames as taught by Marinho into Zhang’s method to buffer or queue data frames.
Regarding to claim 7, Zhang discloses all the limitations with respect to claim 1, except for the specialized data network is an avionics-specific network. However, Marinho discloses for an avionics-specific network (page 1 paragraph 0002). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the avionics-specific network as taught by Marinho into Zhang’s method for asynchronous serial bus transmission.
Regarding to claims 8 and 18, Zhang and Marinho combined together disclose all the limitations with respect to claims 1 and 15, except for the avionics-specific network is an ARINC 429 compatible network. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the ARINC 429 compatible network into Zhang’s method since such network is a well-known network in avionic communications.
Regarding to claim 13, Zhang and Marinho combined together disclose all the limitations with respect to claim 1, except for each frame of the specialized data network is 32 bits. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for each frame of the specialized data network to 32 bits into the combination Zhang and Marinho’s method since such frame bit length is standardized in ARINC 429 network.
Regarding to claim 15, Zhang discloses a specialized data network 16 (fig. 1), comprising: a data destination 900 (fig. 31) configured to: receive a transmission of at least one specialized header frame 906 from a data source 904 (fig. 30 page 13 paragraph 0147); begin listening 874 for the at least a subset of conforming data frames 400/402 by identifying data frames received from the data source based on a single bit indicator 304/404 of each data frame received (fig. 8A-B page 13 paragraph 0142); and process 878 the subset of conforming data frames received when the single bit indicator identifies the received data frame is one of the set of conforming data frames (page 13 paragraph 0142).
Zhang fails to teach for storing the subset of the conforming data frames identified. 
However, Marinho discloses a Controller Area Network CAN system for storing CAN messages (fig. 3 page 3 paragraph 0028). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the storing of data frames as taught by Marinho into Zhang’s method to buffer or queue data frames.
Regarding to claim 16, Zhang discloses generating at the data source, the set of conforming data frames 400/402 (fig. 8A-B), wherein each of the set of conforming data frames is indicated as one of the set of conforming data frames by a single bit indicator 304/404 (fig. 29 page 12 paragraph 140).
Regarding to claim 17, Zhang discloses transmit the at least one specialized header frame 906 (fig. 31) indicating an imminent data transfer (announcement) of the set of conforming data frames (beamforming training BFT frames) to the to a data destination 900 (page 13 paragraph 0147) and transmit at least a subset of conforming data frames (page 12 paragraph 0140). However, Zhang fails to teach for the specialized data network is an avionics-specific network. However, Marinho discloses for an avionics-specific network (page 1 paragraph 0002). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the avionics-specific network as taught by Marinho into Zhang’s system for asynchronous serial bus transmission.
Regarding to claim 19, Zhang and Marinho disclose combined together discloses all the limitations with respect to claim 15, except for a specialized data network switching fabric interconnecting the data source with the data destination. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for a switching fabric into the combination of Zhang and Marinho’s system since such switching fabric is a well-known hardware device for connecting devices together to create network topology.
Regarding to claim 20, Zhang and Marinho disclose combined together discloses all the limitations with respect to claim 15, except for the data destination is an electronic flight bag. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for an electronic flight bag EFB into the combination of Zhang and Marinho’s system since such EFB is well-known device in avionic communications. 

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467